DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/29/2021 is acknowledged.
Status of Claims / Response to Amendment
	The amendment filed on 03/29/2021 has been entered. Claims 24-30 have been withdrawn from consideration. Claim(s) 1-23 remain pending and have been examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 (Original), 3 (Original) 4 (Original), 5 (Original), and 19 (Original), the term “tool free engagement”, as used in the claims, is indefinite because it is unclear what it means or what is imparted to do for the structure. Does this mean that tools are not required to engage? Or does it mean that there is specific structure, the latching mechanism 
	Claims 2-23 are rejected as being dependent on claim 1.
Regarding claim 1 (Original), the following limitations are indefinite:
The limitation “a carriage cylinder associated with at least two of said guide rods” is indefinite because it is unclear how many carriage cylinders there are. Is the single carriage cylinder associated with the two guide rods at the same time? Or are there multiple carriage cylinders, one for each of the guide rods? For purposes of examination the Office will interpret the limitation to read as “[[a]] at least one carriage cylinder associated withat least one of said plurality of guide rods”.
The limitation “said carriage cylinder being mounted for reciprocal travel on its associated guide rod” is indefinite because the term “its” is unclear how many at least one carriage cylinder being mounted for reciprocal travel on [[its]] said associated said guide rod”.
	Claims 2-23 are rejected as being dependent on claim 1.
	Regarding claim 2 (Original), the limitation “wherein said guide rods include a longitudinal axis and each said carriage cylinder includes a longitudinal axis which is concentric with the longitudinal axis of its associated guide rod” is indefinite because the recitation “each said carriage cylinder” and “its” is unclear. From claim 1 it appears that there is only one carriage cylinder, but here it appears there are multiple. For purposes of examination the Office will interpret the limitation in claim 1 to read as “[[a]] at least one carriage cylinder…”, and the limitation “wherein said guide rods include a longitudinal axis andat least one carriage cylinder includes a longitudinal axis which is concentric with the longitudinal axis of [[its]] said associated guide rod.
	Claims 6, 12-23 are rejected as being dependent on claim 2
	Regarding claim 7 (Original), the limitation “wherein said plurality of guide rods are each substantially cylindrical with an external surface…” is indefinite because the term “substantially” is unclear. How much does substantially cover? Is the tolerance +/- 0.01 in measured roundness or is it a profile tolerance with +/- 1 in? For purposes of examination the Office will interpret the limitation to read as “wherein said plurality of guide rods are each 
	Claims 8-11 are rejected as being dependent on claim 7.
Regarding claim 8 (Original), the limitation “wherein said fixed jaw is secured to said plurality of guide rods adjacent their first end” is indefinite because the term “their” is unclear which is being referred back to. Is it referred back to the fixed jaw or to the guide rods? For purposes of examination the Office will interpret the limitation to read as “wherein said fixed jaw is secured to said plurality of guide rods adjacentthe said guide rods first [[end]]ends”.
	Claims 9-11 are rejected as being dependent on claim 8.
	Regarding claim 9 (Original), the following limitations are indefinite:
“a guide rod sleeve positioned at least partially over said external surface of each of said plurality of guide rods adjacent said first end” is indefinite because the term “a” refers to a single guide rod sleeve. Is there supposed to be a plurality of guide rod sleeves or only one? How does it fit over the external surface of multiple guide rods at the same time? For purposes of examination the Office will interpret the limitation to read as “a plurality of guide rod sleeves are  surfaces ends[[end]]”.
“said fixed jaw being positioned between said guide rod sleeve and said guide rod cap and secured by said latching mechanism” is indefinite because it is unclear which of the two latching assemblies is being referred to from claim 5, which claim 9 depends from. For purposes of examination the Office will interpret the limitation to read as “said fixed jaw being positioned between said guide rod sleeve and said guide rod cap and secured byat least one of said two latching assemblies”.
	Claims 10-11 are rejected as being dependent on claim 9.
Regarding claim 13 (Original), the limitation “wherein each of said at least one carriage cylinder has a length and two ends” is indefinite because only one carriage cylinder is recited in claim 1 where it is unclear if there are supposed to be multiple carriage cylinders or only the one. For purposes of examination the Office will interpret the limitation in claim 1 to read as “[[a]] at least one carriage cylinder”, and the limitation as “wherein 
	Claims 14-23 are rejected as being dependent on claim 13.
	Regarding claim 14 (Original), the limitation “wherein said carriage cylinder includes a rod gland at each end” is indefinite because it is unclear how many carriage cylinders there are. For purposes of examination the Office will interpret the limitation to read as “wherein said at least one carriage cylinder includes a rod gland at each end”.
	Claims 15-16 and 20-23 are rejected as being dependent on claim 14.
	Regarding claim 17 (Original), the following limitations are indefinite:
“The modular carriage of claim 13 comprising: said rod gland including a channel …” is indefinite because the rod gland lacks proper antecedent basis because there is no rod gland recited in claim 13. Further assuming dependency is upon claim 14, there are multiple rod glands, which one or all is being referred to For purposes of examination the Office will interpret the limitation to read as “The modular carriage of claim [[13]]14 comprising: said rodglands each including a channel …”.
“said movable jaw being secured in said channel by the latching mechanism” is indefinite because it is unclear which of the two latching mechanisms and into which channels of the rod glands the latching mechanism is being inserted into. For purposes of examination the Office will interpret the limitation to read as “said movable jaw being at least one of the channels of one of the rod glands by at least one of the two latching mechanisms”.
	Claim 18 is rejected as being dependent on claim 17.
	Regarding claim 19 (Original), the limitation “wherein said movable jaw is secured to a rod gland …” is indefinite because there is already a rod gland recited in 14. Is this the same rod gland as in claim 14 or is this a new rod gland? For purposes of examination the Office will interpret the limitation to read as “wherein said movable jaw is secured to [[a]]said rod gland…”.
	Regarding claim 21 (Original),  the limitation “wherein each said carriage cylinder includes a second rod gland…” is indefinite because in claim 14 already states there is a rod gland at each end of the carriage cylinder, showing that there are already two rod glands. Is this supposed to be the same second rod gland? For purposes of examination the Office will interpret the limitation to read as “wherein the number of rods glands on the at least one carriage cylinder is two and is  operable for securing said second movable jaw”. 
	Claims 22-23 are rejected as being dependent on claim 21.
	Regarding claim 23 (Original), the following limitations are indefinite:
“including two carriage cylinders positioned …” is indefinite because it is unclear on if the two carriage cylinders were already present. For purposes of examination the Office will interpret the limitation to read as “including two carriage cylinders, of the at least one carriage cylinder, positioned …”.
“positioned substantially parallel to one another” is indefinite because the term “substantially” is unclear. How much does substantially cover? Is the tolerance +/- 0.01 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McElroy (U.S. Patent No. 3,729,360), hereinafter referred to as McElroy.
	Regarding claim 1 (Original), McElroy discloses a modular carriage (McElroy, figure 1, item 40, where item 40 is modular because it is capable of being disassembled and assembled) for varying spacing between ends of polymer pipe during fusion (McElroy, abstract), said modular carriage comprising: 
	a fixed jaw (McElroy, figure 1, items 44); 
	a movable jaw (McElroy, figure 1, items 48); 
	a plurality of guide rods (McElroy, figure 3, items 52 and 53 being guide rod assemblies, figure 2 showing that item 52 is made up of two rod portions);
	at least one carriage cylinder associated with at least one off said plurality of guide rods (McElroy, figure 2, item 54 and is associated with items 52, and is associated with item 53 by being connected through the jaws items 42 and 58), said at least carriage cylinder being mounted for reciprocal travel on said associated guide rod (McElroy, figure 2, item 54 is mounted in line with item 52); said movable jaw being adapted for tool free engagement with said at least one carriage cylinder for reciprocal travel therewith (McElroy, figure 2, showing item 54 is connected to item 48 and which has a latch assembly, item 132, which his used on all jaws, including item 48 and does not require tools to operate).
	The recitations stated below are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
The recitation “said fixed jaw being adapted for tool free engagement with said plurality of guide rods" is considered to be an intended use limitation. In the instant case, McElroy, figure 3 detailing the latching mechanism, item 132, that is used on all of the jaws, including item 42, is capable of being used by hand.
The recitation “said movable jaw being adapted for tool free engagement with said at least one carriage cylinder for reciprocal travel therewith" is considered to be an intended use limitation. In the instant case, McElroy, figure 2, showing item 54 is connected to item 48 and which has a latch assembly, item 132, which his used on all jaws, including item 48 and is capable of being used by hand.
	Regarding claim 2 (Original), McElroy further discloses the modular carriage of claim 1 wherein said guide rods include a longitudinal axis (McElroy, figure 2, item 102 is showing a longitudinal axis) and said at least one carriage cylinder includes a longitudinal axis which is concentric with the longitudinal axis of its associated guide rod (McElroy, figure 2, showing item 54 is concentric with item 102).
Regarding claim 3 (Original), McElroy further discloses the modular carriage of claim 1 including a guide rod support (McElroy, figure 2, item 46).
	The recitation “adapted for tool free engagement with said plurality of guide rods" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, McElroy, figure 2, item 46 is capable of being adapted to not using tools for engagement.
	Regarding claim 4 (Original), McElroy further discloses the modular carriage of claim 3 including a latching assembly (McElroy, figure 3, item 132) being operable to secure said guide rod support to said plurality of guide rods (McElroy, figures 2 and 3, showing item 46 is secured to items 52 and 53).
	The recitation “by tool free engagement" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, McElroy, figures 2 and 3, items 46 is capable of being used by hand.
	Regarding claim 5 (Original), McElroy further discloses the modular carriage of claim 1 wherein said fixed jaw includes at least two latching assemblies (McElroy, figure 3, showing that the fixed jaw, item 44 has latch assembly item 132 and item 122 functions to latch item 124 to item 120 and is thus a latch assembly), and where two latch assemblies are associated being operable to secure said fixed jaw to said plurality of guide rods by tool free engagement (McElroy, figure 3, items 132 and 122 are associated with the guide rods via item 120, and are operable to secure the fixed jaw to the plurality of guide rods, item 52 and 53 by being a latch and a pivot that are used in conjunction together in operate to secure the latch and the upper jaw item 124 to the guide rods, items 52 and 53, and tools are not required to operate).
	Regarding claim 6 (Original), McElroy further discloses the modular carriage of claim 2 wherein said movable jaw includes at least two latching assemblies being operable to secure said movable jaw to said carriage cylinders by tool free engagement (McElroy, figure 3, first latch assembly being items 132 and 128, and the second being item 122 and end of item 124).
	Regarding claim 7 (Original), McElroy further discloses the modular carriage of claim 5 wherein said plurality of guide rods are each cylindrical with an external surface and an internal surface (McElroy, figure 2, item 52 has an exterior surface out the outside and an interior surface, item 102); and said plurality of guide rods each include a first end and a second end (McElroy, figure 3, showing item 52 having two ends).
	Regarding claim 8 (Original), McElroy further discloses the modular carriage of claim 7 wherein said fixed jaw is secured to said plurality of guide rods adjacent the said guide rods first ends (McElroy, figure 2, item 52 is connected to item 44 by a nut).
	Regarding claim 12 (Original), McElroy further discloses the modular carriage of claim 6 wherein each carriage cylinder is in hydraulic communication with at least one hydraulic pump for reciprocal travel on its associated guide rod (McElroy, column 2, lines 36-40, item 76).
	Regarding claim 13 (Original), McElroy further discloses the modular carriage of claim 12 comprising: each of said plurality of guide rods has a length (McElroy, figure 2, item 52 has a length) and wherein said at least one carriage cylinder has a length and two ends (McElroy, figure 2, item 54 has a length and two ends); each carriage cylinder surrounds its associated guide rod (McElroy, figure 2, showing item 54 surrounds item 52); said length of each said at least one carriage cylinder being less than the length of its associated guide rod so as to allow reciprocal hydraulic reciprocal travel of each carriage cylinder along the length of its associated guide rod (McElroy, figure 2, showing the length of item 54 is less than the length of item 52).
	Regarding claim 14 (Original), McElroy further discloses the modular carriage of claim 13 wherein said at least one carriage cylinder includes a rod gland at each end (McElroy, see annotated figure 2, items B and C form spaces for fluid, being a gland at each end).
	Regarding claim 15 (Original), McElroy further discloses the modular carriage of claim 14 wherein each said rod gland is operable to hydraulically seal said at least one carriage cylinder (McElroy, column 2, line 57 – column 3, line 2).
	Regarding claim 16 (Original), McElroy further discloses the modular carriage of claim 14 wherein each said rod gland surrounds the associated guide rod (McElroy, see annotated figure 2, items B and C surround item 52).
	Regarding claim 19 (Original), McElroy further discloses the carriage cylinder of claim 14 wherein said movable jaw is secured to said rod gland by tool free engagement (McElroy, see annotated figure 2, items B and C are secured to item 48 and is capable of being operated by hand).
	Regarding claim 20 (Original), McElroy further discloses the modular carriage of claim 16 including a second movable jaw (McElroy, figure 2, item 50).
Regarding claim 21 (Original), McElroy further discloses the modular carriage of claim 20 wherein the number of rod glands on the at least one carriage cylinder two and is operable for securing said second movable jaw (McElroy, see annotated figure 2, item C is operable for securing item 50).
	Regarding claim 22 (Original), McElroy further discloses the modular carriage of claim 21wherein said rod glands are mounted on said at least one carriage cylinder so as to maintain the first movable jaw and the second movable jaw in a parallel orientation (McElroy, figures 2 and 3 showing that there is a cylinder having spaces for fluid associated with a jaw).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over McElroy (U.S. Patent No. 3,729,360) alone, hereinafter referred to as McElroy.
	Regarding claim 23 (Original), McElroy discloses the elements of the claimed invention as stated above in claim 22 and further discloses two parallel guide rods (McElroy, figure 3, items 52 and 53 are substantially parallel) and the first carriage cylinder surrounding the first guide rod (McElroy, figure 2, item 54 surrounds item 52), but McElroy does not explicitly disclose the modular carriage including two carriage cylinders, of the at least one carriage cylinder, positioned parallel to one another.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McElroy to incorporate a second carriage cylinder on the . 
Allowable Subject Matter
Claims 9-11 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 9 (Original), McElroy teaches a guide rod sleeve positioned at least partially over said external surface of each of said plurality of guide rods adjacent said first end (McElroy, figure 2, item 54 and adjacent to the first end); a guide rod cap in contact with said internal surface at said first end (McElroy, see annotated figure 2, item A); and said fixed jaw being positioned between said guide rod sleeve and said guide rod cap (McElroy, see annotated figure 2, item 44 is between item A and item 54). However the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “said fixed jaw being positioned between said guide rod sleeve and said guide rod cap and secured by said latching mechanism” together in combination with the rest of the limitations in the independent claim. McElroy does not teach securing with the latching mechanism because in order to secure with the latch mechanism the rods and the latch must being aligned in the longitudinal axis. In order 
	Claims 10-11 would be allowed as being dependent on claim 9.
	Regarding claim 17 (Original), McElroy teaches a rod glad, however the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “said rod gland including a channel for receiving said movable jaw and one of said two latching mechanisms; said movable jaw being secured in said channel by the latching mechanism” together in combination with the rest of the limitations in the independent claim.
	Claim 18 would be allowed as being dependent on claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weimer et al (U.S. Patent No. 5,830,312) teaches a butt fusion apparatus with clamping jaws but does not teach the jaws being movable but does teach the latch being axially aligned with the side support rods. Andrew et al (U.S. Patent No. 5,843,271) teaches a plastic pipe butt fusion machine but does not teach the latching mechanism being aligned with the guide rod and does not teach a rod gland. Bortoli (U.S. Patent Application Publication No. 2010/0090453) teaches a butt-welding pipe apparatus but does not teach a rod gland and does not teach the latching mechanism being aligned with the guide rod. McElroy (U.S. Patent No. 4,352,708) teaches a pipe force fusion machine but does not teach a rod gland and does not teach the latching mechanism being in axial alignment with the guide rods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723